DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. Applicant’s argument(s) are directed to rejections based on ENDERS COLSMAN (DE 202011051175 U1) however, the rejections based on SCHLEICHER overcome Applicant’s argument(s). Applicant argues that all of the cited references are heating devices where a neck, which can be heavy and hard to manipulate, must be rotationally aligned to a locked and unlocked position in order to alter the vertical position. SCHLEICHER does not require the neck to be rotationally aligned to a locked and unlocked position in order to alter the vertical position.
Claim Objections
Claim 16 is objected to because of the following informalities:  the claim ends with a double period.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving device”, “a receiving portion”, and “first and second locking mechanisms” in claims 1, 12, and 20.
“a fuel source securing mechanism” and “a fuel source connection mechanism” in claims 4 and 15.
“an attachment device” in claims 12, 13, and 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHLEICHER (DE 102013208704 A1).
Regarding Claims 1 and 9, SCHLEICHER discloses a collapsible radiative heater assembly, comprising: a base comprising: a body having an upper surface (defined by leg elements 20-1 through 20-4 and the upper ends of said leg elements) and a cavity (defined by the volume within the leg elements 20-1 through 20-4) configured to receive a fuel source (see 44), and a receiving device attached to the upper surface comprising a receiving portion (12) and first and second locking mechanisms (14); a hollow collapsible neck (2) for transporting fuel from the fuel source having a first end insertable into the receivable portion of the receiving device and a second end; wherein the hollow collapsible neck is movable about a central vertical axis of the receiving device (see the figures), wherein the first and second locking mechanism (14) are configured such that when engaged they coordinate to secure and maintain a vertical position of the hollow collapsible neck (2) and when disengaged the vertical position of the hollow collapsible neck can be changed, and wherein the engagement and disengagement of the first and second locking mechanisms (14) is independent of the rotational alignment of the hollow collapsible neck (2) relative the base


    PNG
    media_image1.png
    915
    2176
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Ashton (US 2002/0023636 A1). 
Regarding Claim 2, SCHLEICHER further discloses a heat disbursing head (50) for generating heat mounted to the second end of the collapsible neck (2); and a reflector mounted to the heat disbursing head (see paragraph 0002 of the English translation: “The heat that is released is directed by a reflector located above the combustion chamber into the area around the patio heater, where people can stay.”). 
However, SCHLEICHER does not explicitly disclose wherein said reflector is detachably mounted to the heat disbursing head.
Nonetheless, Ashton teaches a similar radiative heater assembly wherein a reflector (300/600) is detachably mounted (see Fig. 4) to a heat disbursing head (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify SCHLEICHER wherein said reflector is detachably mounted to the heat disbursing head as taught and/or suggested by Ashton, so that the panels may fold inward for storage, considerably reducing the surface area and storage area for the heat reflector (see Ashton, paragraph 0080).  
Regarding Claim 7, SCHLEICHER is silent with respect to an ignition system.
Nonetheless, Ashton further teaches wherein the heat disbursing head (50) comprises an ignition system (see 30/32/38/130) configured to ignite fuel from the fuel source (20) for generating heat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify SCHLEICHER wherein the heat disbursing head comprises an ignition system configured to ignite fuel from the fuel source for generating heat as taught and/or suggested by Ashton, since such a modification would provide a user friendly means to ignite fuel from the fuel source for generating heat.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Ashton as applied to the parent claim above, and further in view of Elze (US 10,123,640).
Regarding Claim 3, SCHLEICHER in view of Ashton discloses the limitations of the parent claim but does not disclose further comprising a cover configured to secure to the base when the reflector is detached from the heat disbursing head and when the hollow collapsible neck is fully inserted into the receiving device.
Nonetheless, Elze teaches a protective cover assembly comprising: a cover (10) configured to secure to a base (25) and to a centrally positioned pole (30) inserted into a receiving device (see 32).

    PNG
    media_image2.png
    338
    1191
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify SCHLEICHER in view of Ashton to further comprise a cover configured to secure to the base when the reflector is detached from the heat disbursing head and when the hollow collapsible neck is fully inserted into the receiving device as taught and/or suggested by Elze, since such a modification would provide a cover which is supported like a circus tent over the collapsed heater assembly so that rainwater runs off the sloping surface of the cover (tent) thus significantly preventing said collapsed heater assembly from being exposed to rain and is also protected from other ambient elements when stored outdoors.  
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Ashton as applied to the parent claim above, and further in view of Smith (WO 2004023954 A1).
Regarding Claims 4-6, SCHLEICHER in view of Ashton discloses the limitations of the parent claim but does not disclose wherein the base further comprises: a fuel source securing mechanism configured to secure the fuel source to the base; and a fuel source connection mechanism for connecting the fuel source to the collapsible radiative heater assembly; wherein the hollow collapsible neck comprises a fuel line for connecting the fuel source connection 
Nonetheless, Smith teaches a similar radiative heater assembly wherein a base (see 15/16) further comprises: a fuel source securing mechanism (14) configured to secure a fuel source (6) to the base; and a fuel source connection mechanism (13) for connecting the fuel source to a radiative heater assembly (see 2); wherein a hollow neck (5) comprises a fuel line (7) for connecting the fuel source connection mechanism with the heat disbursing head; wherein the fuel source (6) is a propane tank and the fuel line (7) is a gas line.

    PNG
    media_image3.png
    920
    550
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify SCHLEICHER in view of Ashton wherein the base .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Yang (US 2016/0348915 A1). 
Regarding Claim 8, SCHLEICHER does not disclose wherein the base further comprises: one or more wheels attached to the body; and a handle attached to the body.
Nonetheless, Yang teaches a similar radiative heater assembly comprising one or more wheels (130) attached to a body (110); and a handle (134) attached to a body (140).

    PNG
    media_image4.png
    820
    644
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify SCHLEICHER to further comprise one or more wheels attached to the body; and a handle attached to the body as taught and/or suggested by Yang, since the provision of wheels and a handle would provide a user friendly means of assisting said user when moving or positioning said collapsible radiative heater assembly.  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Lofley, Sr. (US 8,469,425). 
Regarding Claims 10-11, SCHLEICHER discloses the limitations of the parent claim but does not disclose wherein at least one of the first and second locking mechanisms comprises a spring-loaded locking mechanism; wherein the hollow collapsible neck comprises an aperture 
Nonetheless, Lofley, Sr. teaches at least one of the first and second locking mechanisms comprises a spring-loaded locking mechanism (see at least Figs. 10 & 11, see pin 152 and spring 158); wherein a hollow collapsible neck (100) comprises an aperture (110) and at least one of the first and second locking mechanisms comprises a fastener (see 152) configured to be inserted into the aperture of the hollow collapsible neck.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify SCHLEICHER wherein at least one of the first and second locking mechanisms comprises a spring-loaded locking mechanism; wherein the hollow collapsible neck comprises an aperture and at least one of the first and second locking mechanisms comprises a fastener configured to be inserted into the aperture of the hollow collapsible neck as taught and/or suggested by Lofley, Sr., since both references teach locking mechanisms for a hollow collapsible neck, it would have been obvious to one skilled in the art to substitute one locking mechanism for the other to achieve the predictable result of locking said hollow collapsible neck in a desired position.
Claims 12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Ashton. 
Regarding Claims 12, 17, and 20, SCHLEICHER discloses a collapsible radiative heater assembly comprising: a base comprising: a body (defined by leg elements 20-1 through 20-4) having an upper surface (defined by the upper ends of leg elements 20-1 through 20-4) and a cavity (defined by the volume within the base leg elements 20-1 through 20-4) configured to indicated in annotated Fig. 1 above); wherein the hollow collapsible neck (2) is movable about a central vertical axis of the receiving device, wherein the first and second locking mechanism (14) are configured such that when engaged they coordinate to secure and maintain a vertical position of the hollow collapsible neck (2) and when disengaged the vertical position of the hollow collapsible neck (2) can be changed, and wherein the engagement and disengagement of the first and second locking mechanisms (14) is independent of the rotational alignment of the hollow collapsible neck (2) relative the base; wherein the receiving portion of the receiving device is located about a central axis of the base (see the figures).
However, does not disclose a reflector detachably mounted to the heat disbursing head.
Nonetheless, Ashton teaches a similar radiative heater assembly wherein a reflector (300/600) is detachably mounted (see Fig. 4) to a heat disbursing head (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify SCHLEICHER wherein said reflector is detachably mounted to the heat disbursing head as taught and/or suggested by Ashton, so that the panels may fold .  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Ashton as applied to the parent claim above, and further in view of Elze.
Regarding Claim 3, SCHLEICHER in view of Ashton discloses the limitations of the parent claim but does not disclose further comprising: a protective cover configured to secure to the attachment device of the table top, wherein the cover is configured to slide over the heat disbursing head and attach to the attachment device when the reflector is detached from the heat disbursing head and when the hollow collapsible neck is fully inserted into the receiving device.
Nonetheless, Elze teaches a protective cover assembly comprising: a cover (10) configured to secure to an attachment device of a table top (see Figs. 2 & 3) and to slide over a centrally positioned pole (30) inserted into a receiving device (see 32).

    PNG
    media_image2.png
    338
    1191
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify SCHLEICHER in view of Ashton to further comprise a protective cover configured to secure to the attachment device of the table top, wherein the cover is configured to slide over the heat disbursing head and attach to the attachment device .  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Ashton as applied to the parent claim above, and further in view of Yang.
Regarding Claim 14, SCHLEICHER in view of Ashton discloses the limitations of the parent claim but does not disclose wherein the base further comprises: one or more wheels attached to the body; and a handle attached to the body.
Nonetheless, Yang teaches a similar radiative heater assembly comprising one or more wheels (130) attached to a body (110); and a handle (134) attached to a body (140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify SCHLEICHER in view of Ashton to further comprise one or more wheels attached to the body; and a handle attached to the body as taught and/or suggested by Yang, since the provision of wheels and a handle would provide a user friendly means of assisting said user when moving or positioning said collapsible radiative heater assembly.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of Ashton as applied to the parent claim above, and further in view of Smith.
Regarding Claims 15-16, SCHLEICHER in view of Ashton discloses the limitations of the parent claim but does not disclose wherein the base further comprises: a fuel source securing mechanism configured to secure the fuel source to the base; and a fuel source connection mechanism for connecting the fuel source to the collapsible radiative heater assembly; wherein the hollow collapsible neck comprises a fuel line for connecting the fuel source connection mechanism with the heat disbursing head, and wherein the fuel source is a propane tank and the fuel line is a gas line.
Nonetheless, Smith teaches a similar radiative heater assembly wherein a base (see 15/16) further comprises: a fuel source securing mechanism (14) configured to secure a fuel source (6) to the base; and a fuel source connection mechanism (13) for connecting the fuel source to a radiative heater assembly (see 2); wherein a hollow neck (5) comprises a fuel line (7) for connecting the fuel source connection mechanism with the heat disbursing head; wherein the fuel source (6) is a propane tank and the fuel line (7) is a gas line.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify SCHLEICHER in view of Ashton wherein the base further comprises: a fuel source securing mechanism configured to secure the fuel source to the base; and a fuel source connection mechanism for connecting the fuel source to the collapsible radiative heater assembly; wherein the hollow collapsible neck comprises a fuel line for connecting the fuel source connection mechanism with the heat disbursing head, and wherein the fuel source is a propane tank and the fuel line is a gas line as taught and/or suggested by Smith, since providing a fuel source securing mechanism would ensure that said fuel source is properly held and positioned within said base, and providing a fuel source .
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHLEICHER in view of of Ashton as applied to the parent claim above, and further in view of Lofley, Sr. 
Regarding Claims 18-19, SCHLEICHER in view of Ashton discloses the limitations of the parent claim but does not disclose wherein at least one of the first and second locking mechanisms comprises a spring-loaded locking mechanism; wherein the hollow collapsible neck comprises an aperture and at least one of the first and second locking mechanisms comprises a fastener configured to be inserted into the aperture of the hollow collapsible neck.
Nonetheless, Lofley, Sr. teaches at least one of the first and second locking mechanisms comprises a spring-loaded locking mechanism (see at least Figs. 10 & 11, see pin 152 and spring 158); wherein a hollow collapsible neck (100) comprises an aperture (110) and at least one of the first and second locking mechanisms comprises a fastener (see 152) configured to be inserted into the aperture of the hollow collapsible neck.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify SCHLEICHER in view of Ashton wherein at least one of the first and second locking mechanisms comprises a spring-loaded locking mechanism; wherein the hollow collapsible neck comprises an aperture and at least one of the first and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image5.png
    754
    765
    media_image5.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/Primary Examiner, Art Unit 3799